DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Regarding claims 1, 13, and 24, Applicant argues that “Jung discusses an antenna module with a base substrate including a rigid region and a flexible region. (Abstract). As depicted in FIG. 9 (reproduced below) Jung discusses a base substrate 100A including a rigid region 'R' and a flexible region 'F' which is more flexible than the rigid region 'R.' [0064]. A rigid-flexible PCB (RFPCB) may be used as the base substrate 100A. [0066]. Jung discusses that the antenna substrate 200A may be mounted on one surface of the rigid region 'R' of the base substrate 100A through electrical connection structures 250, and the semiconductor package 300 may be mounted on the other surface of the rigid region R of the base substrate 100A through electrical connection structures 360. ([0064], emphasis added). The Examiner acknowledges that Jung does not teach further details regarding the geometric planes and relies on Pan for these features. (NFOA, p.4)… Jung and Pan, alone or in combination, do not teach, disclose or suggest a ball grid array to operably couple a radiator to a flex cable assembly. Jung discusses solder bumps for connecting a rigid region of the substrate 100A. Applicant respectfully asserts that a rigid region of a rigid-flexible PCB is not a flex cable assembly.”
The Examiner cannot concur with the Applicant, as the limitation in question “a flex cable assembly”, given its broadest reasonable interpretation, includes the structure disclosed by Jung. Applicant has asserted that this structure does not amount to a flex cable assembly, but does not provide any defining features of how a “flex cable assembly” is to be interpreted. In the previous 
Applicant further argues that “Applicant respectfully asserts that the flexible substrate 412 discussed in Pan is not the flex cable assembly recited in claim 1 because the flexible substrate 412 is the mounting surface for the antenna elements. That is, the flexible substrate 412 is a support device configured to enable the antenna elements 314, 304, 406 to be disposed directly on the flexible substrate 412. The flexible substrate 412 in Pan is not a conductor, hence, the electrical signals are not conducted through the flexible substrate 412 (i.e., they are conducted through the signal routing layer 414). In contrast, claim 1 recites that the at least one radiator configured along a second geometric plane of the wireless device is operably coupled to the flex cable assembly via at least one conductor in a ball grid array… Applicant respectfully asserts that since the antenna elements in Pan are disposed directly on the flexible substrate 412, Pan provides no motivation to utilize a ball grid array to operably couple a radiator to a flex cable, as recited in claim 1.”
The Examiner cannot concur with the Applicant, as Pan teaches providing the radiator along an angled geometric plane with respect to the RFIC. Pan is not used to teach the flex cable assembly, even 
Therefore, the rejection of the claims stand.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 5, 6, 8, 9, 13, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Application No. 20200014090), hereinafter known as Jung, in view of Pan et al. (U.S. Patent Application No. 20140225805), hereinafter known as Pan.
Regarding claim 1, Jung teaches (Fig. 9) at least one radio frequency integrated circuit (321 or 322) configured along a first geometric plane of the wireless device (see Fig. 9) ; a flex cable assembly (100A, [0068]-[0071], Examiner’s Note: Flex cable assembly is interpreted as a flexible dielectric structure with routing capability for signals.) operably coupled to the at least one radio frequency integrated circuit (see Fig. 9); and at least one radiator (212A) of the wireless device and operably coupled to the flex cable assembly via at least one conductor in a ball grid array (see Fig. 9, [0066]).
Jung does not teach further details regarding the geometric planes.
Pan teaches (Figs. 1-6) at least one radio frequency integrated circuit (104 or 402, see Fig. 4) configured along a first geometric plane of the wireless device (see Fig. 4); a flex cable assembly (412, Examiner’s Note: Flex cable assembly is interpreted as a flexible dielectric structure with routing capability for signals.) operably coupled to the at least one radio frequency integrated circuit (see Fig. 4); and at least one radiator (304 or 306, see Fig. 4) configured along a second geometric plane of the wireless device (see Fig. 4), wherein the second geometric plane is angled with respect to the first geometric plane (see Fig. 4).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to adjust the geometric plane of the radiator as taught by Pan in the antenna apparatus of Jung because it ([0013]) “achieves multi-directional radio frequency (RF) spatial coverage.”
Regarding claim 2, Jung further teaches (Fig. 9) wherein the at least one radiator is printed on an antenna carrier (200A) and the ball grid array is configured to structurally couple the antenna carrier to the flex cable assembly (see Fig. 9).
Regarding claim 3, Jung as modified teaches the limitations of claim 1, but does not teach further details regarding the radiator.
Pan teaches (Figs. 1-6) wherein the at least one radiator is printed on a device cover (see Fig. 1, [0028])) and the ball grid array is configured to structurally couple the device cover to the flex cable assembly (ball grid array taught by Jung above).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the device cover of Pan as the location for the radiator of Jung because ([0028]) “their placement may be chosen, for example, based on RF requirements such as spatial coverage including scan directions, antenna gain and bandwidth, as well as other design and/or manufacturing considerations.”
Regarding claim 5, Jung further teaches (Fig. 9) a plurality of radiators (212A, see Fig. 9) operably coupled to the flex cable assembly via a plurality of conductors in at least one ball grid array (see Fig. 9).
Regarding claim 6, Jung as modified teaches the limitations of claim 1, but does not teach further details regarding the radiator.
Pan teaches (Figs. 1-6) wherein the plurality of radiators includes a first array of radiators configured along the first geometric plane (314, see Fig. 4), and a second array of radiators (304, 306) configured along the second geometric plane (see Fig. 4).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to adjust the geometric plane of the radiator as taught by Pan in the antenna apparatus of Jung
Regarding claim 8, Jung further teaches (Fig. 9) wherein the at least one radiator is a metallic patch ([0076]).
Regarding claim 9, Jung further teaches (Fig. 9) wherein the at least one radiator is a strip-shaped radiator (see Fig. 9, [0076]).
Regarding claim 13, Jung teaches (Fig. 9) at least one radio frequency integrated circuit (321 or 322) disposed in a first plane of a wireless device (see Fig. 9); a flex cable assembly (100A, [0068]-[0071], Examiner’s Note: Flex cable assembly is interpreted as a flexible dielectric structure with routing capability for signals.) operably coupled to the at least one radio frequency integrated circuit (see Fig. 9); and a first set of antenna elements (212A) formed on a second plane of the wireless device (see Fig. 9) and operably and structurally coupled to the flex cable assembly via a first ball grid array(see Fig. 9, [0066]).
Jung does not teach further details regarding the geometric planes.
Pan teaches (Figs. 1-6) at least one radio frequency integrated circuit (104 or 402, see Fig. 4) disposed in a first geometric plane of the wireless device (see Fig. 4); a flex cable assembly (412, Examiner’s Note: Flex cable assembly is interpreted as a flexible dielectric structure with routing capability for signals.) operably coupled to the at least one radio frequency integrated circuit (see Fig. 4); and a first set of antenna elements (304 or 306, see Fig. 4) formed on a second geometric plane of the wireless device (see Fig. 4), wherein the second geometric plane is angled with respect to the first geometric plane (see Fig. 4). 
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to adjust the geometric plane of the radiator as taught by Pan in the antenna apparatus of Jung because it ([0013]) “achieves multi-directional radio frequency (RF) spatial coverage.”
Regarding claim 24, Jung teaches (Fig. 9) means for generating radio signals (321 or 322); a first means for radiating radio signals (one of 212A); a second means for radiating radio signals (another of 
wherein the second means for radiating radio signals is printed on an antenna carrier (200A) and a ball grid array (250) is configured to structurally couple the antenna carrier to the flexible coupling means (see Fig. 9).
Jung does not teach further details regarding the geometric planes.
Pan teaches (Figs. 1-6) means for generating radio signals (104 or 402, see Fig. 4); a first means for radiating radio signals (304 or 306); a second means for radiating radio signals (314, see Fig. 4), wherein the first means for radiating radio signals is configured along a first geometric plane (see Fig. 4), and the second means for radiating radio signals is configured along a second geometric plane which is angled with respect to the first geometric plane (see Fig. 4); and a flexible coupling means (412) for operably coupling the means for generating radio signals, the first means for radiating the radio signals, and the second means for radiating the radio signals (see Fig. 4).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to adjust the geometric plane of the radiator as taught by Pan in the antenna apparatus of Jung because it ([0013]) “achieves multi-directional radio frequency (RF) spatial coverage.”
Regarding claims 25 and 26, Jung as modified teaches the limitations as shown in response to claims 2 and 3 above.
Claims 4, 7, 15-23 and 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as modified as applied to claims 1, 13, and 24 above, and further in view of Saito (U.S. Patent Application No. 20090143038), hereinafter known as Saito.
Regarding claim 4, Jung as modified teaches the limitations of claim 1, but does not teach further details regarding the feed line.
Saito teaches (Figs. 1-7) wherein the at least one radiator (8) is operably coupled to the flex cable assembly via a first conductor configured as a vertical-polarized feed line and a second conductor configured as a horizontal-polarized feed line ([0024], using dual polarization requires two feed lines).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dual polarization of Saito in the antenna apparatus of Jung as modified because in can be used ([0024]) “to steer the radiation pattern.”
Regarding claim 7, Jung as modified teaches the limitations of claim 6, but does not teach further details regarding the arrays.
Saito teaches (Figs. 1-7) wherein the first array of radiators is a backside array (5, see Fig. 1) and the second array of radiators is an end-fire array (6 or 7).
For the reasons stated in response to claim 4, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the arrays of Saito in the antenna apparatus of Jung as modified.
Regarding claims 15 and 16, Jung as modified teaches the limitations of claim 13, but does not teach further details regarding the antenna array.
Saito teaches (Figs. 1-7) the number and arrangement of the antenna array can be adjusted ([0032], “Instead of four antenna elements 8, a higher or lower number of antenna elements 8 can be provided in the antenna 17.”)
Saito also teaches (Figs. 1-7) wherein the first set of antenna elements includes a 2x2 patch antenna array.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use a 1x4 antenna array in Jung as modified as taught by Saito since it has been held to be KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Adjusting the arrangement of the antenna elements in Saito can provides similar results while being integrated into a narrower space.
Regarding claims 17 and 18, Jung as modified teaches the limitations of claim 13, and Saito further teaches (Figs. 1-7) wherein the first set of antenna elements includes a plurality of radiators (8) and each of the plurality of radiators is operably coupled to the flex cable assembly with at least two conductors ([0024], using dual polarization requires two feed lines),
wherein the at least two conductors include a vertical-pol feed line and a horizontal-pol feed line ([0024]).
For the reasons stated in response to claim 4, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the conductors of Saito in the antenna apparatus of Jung as modified.
Regarding claim 19, Jung as modified teaches the limitations of claim 13, but does not teach a second circuit.
Saito teaches (Figs. 1-7) a second circuit (10, down-conversion circuit, [0027]) remote from the radio frequency integrated circuit and operably coupled thereto ([0027]), wherein the radio frequency circuit is configured to convert a signal between a millimeter-wave frequency and an intermediate frequency, and wherein the second circuit is configured to convert a signal between the intermediate frequency and a baseband frequency ([0027]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the second circuit of Saito in the antenna apparatus of Jung as modified since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Converting to an intermediate frequency improves filtering.
Regarding claim 20, Jung as modified teaches the limitations of claim 13, but does not teach a second set.
Saito teaches (Figs. 1-7) a second set of antenna elements (6 or 7) formed on a third plane of the wireless device (See Fig. 1).
For the reasons stated in response to claim 6, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the arrays of Saito in the antenna apparatus of Jung as modified.
Regarding claim 21, Jung as modified further teaches (Fig. 1) wherein the second set of antenna elements are operably coupled to the flex cable assembly via a second ball grid array (see Fig. 1, second array of Saito is arranged like Jung when combined).
Regarding claim 22, Jung as modified further teaches (Fig. 1)wherein the first set of antenna elements are disposed on a first antenna carrier and the second set of antenna elements are disposed on a second antenna carrier (see Fig. 1, second array of Saito is arranged like Jung when combined).
Regarding claim 23, Jung as modified teaches the limitations of claim 20, but does not teach further details regarding the placement of the antenna elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the antenna elements on the inside surface of a device cover, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Placing the antenna elements within a device cover protects the elements from damage.
Regarding claim 27, Jung as modified teaches the limitations of claim 24, but does not teach further details regarding the feed lines.
Saito teaches (Figs. 1-7) wherein the flex cable includes a first conductor configured as a vertical-polarized feed line, and a second conductor configured as a horizontal-polarized feed line ([0024], using dual polarization requires two feed lines)
For the reasons stated in response to claim 4, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the conductors of Saito in the antenna apparatus of Jung as modified.
Regarding claim 30, Saito teaches the limitations as shown above in response to claims 7.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as modified as applied to claim 1 above, and further in view of DeVries et al. (U.S. Patent Application No. 20150097633), hereinafter known as DeVries.
Regarding claim 10, Jung as modified teaches the limitations of claim 1, but does not teach a printed circuit board.
DeVries teaches (Figs. 1-4) at least one printed circuit board (408), wherein the flex cable assembly is operably coupled to the at least one radio frequency integrated circuit and the at least one printed circuit board (see Fig. 4).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the printed circuit board and processing means of DeVries in the antenna apparatus of Jung as modified since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Printed circuit boards allow for simple integration.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as modified as applied to claim 10 above, and further in view of Choudhury et al. (U.S. Patent Application No. 20100164783), hereinafter known as Choudhury.
Regarding claims 11 and 12, Jung as modified teaches the limitations of claim 10, but does not teach a recess.
Choudhury teaches (Figs. 1-4) a recess (see Fig. 2, [0023]) and the at least one radio frequency integrated circuit is disposed within the recess (see Fig. 2),
wherein the recess comprises a cutout and the at least one radio frequency integrated circuit is disposed within the cutout (see Fig. 2).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to form a recess and cutout in the printed circuit board of Jung as modified as taught by Choudhury because it accommodates the integrated circuit and reduces the necessary space ([0023]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896